DETAILED ACTION
06/29/22 - Applicant response.
03/31/22 - First action on the merits.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.
 	Applicant asserts that the soft start feature of Woods merely automatically ramps up to a last setting, rather than starting at a minimal dose amplitude which is then manually increased only by the patient.  Examiner agrees with Applicant's characterization of Woods, and agrees that Woods does not show an initial minimal dose amplitude that stays there until increased manually by the patient.  However, the claims do not require a manual amplitude increase by the patient as asserted by Applicant.  For instance, claim 1 recites "increasing a stimulation amplitude of the stimulation program by means of the patient programmer", which generally covers any manual amplitude increase, such as further manual increases during therapy after a soft start has completed.  Claim 8 does not recite any amplitude increase.  And claim 13 is similar to claim 1 in that it recites the general capability to adjust amplitude.  Examiner suggests incorporating the feature of requiring manual amplitude increases by the patient from the minimal dose amplitude, in order to read over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4-10, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2017/0120062) in view of Woods (US 2003/0114899).
 	Regarding claims 1, 8, 13, Kumar discloses substantially the same invention as claimed, including remotely programming a therapy device (abstract) comprising generating a stimulation program for the therapy device by means of a clinician programmer (Figure 3A: step 9, see bottom right), transferring the stimulation program to a patient programmer and loading the stimulation program on the therapy device form the patient programmer (Figure 3B).  
 	Further regarding claims 1, 8, 13, Kumar does not explicitly disclose increasing stimulation amplitude with the patient programmer, or a minimal dose amplitude as recited.  However, Woods teaches it is common to increase stimulation amplitude of a stimulation program by means of the patient programmer (Figure 7A: up button 244; Paragraph 188), in order to allow the patient some adjustment to the therapy.  In addition, Woods teaches an initial stimulation amplitude setting of a stimulation program is limited to a minimal dose amplitude (Paragraphs 79, 188, 235: slow start feature starts stimulation at a minimal dose amplitude), in order to prevent patient discomfort.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar as taught by Woods to include increasing a stimulation amplitude as recited, in order to allow the patient some adjustment to the therapy, and to include a minimal dose amplitude as recited, in order to prevent patient discomfort.
 	Regarding claims 4, 15, Kumar discloses the clinician programmer is used to view the stimulation amplitude in near real-time (Figure 3A: steps 7-8; Figure 3B: steps 12-14).
 	Regarding claim 5, Kumar discloses the patient programmer accepting the program before it is loaded as recited (Figure 3B).
	Regarding claims 6, 9-10, Kumar discloses a central service unit as recited (Figures 3A-B).
 	Regarding claim 7, Kumar discloses before generating the stimulation program, the clinician programmer receives status information of the therapy device (Figure 3A: steps 7-8).
 	
Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2017/0120062) and Woods (US 2003/0114899) in view of DeRocco (US 2006/0113396).
 	Regarding claims 2, 11, Kumar or Woods do not disclose a validity check as recited.  However, DeRocco teaches a therapy device performs a validity check on newly received program instructions before loading the program (abstract; Figure 3: 308), in order to ensure proper and safe operation of the implantable device.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Woods as taught by DeRocco to include a validity check as recited, in order to ensure proper and safe operation of the implantable device.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2017/0120062) and Woods (US 2003/0114899) in view of Parker (US 2015/0039047).
 	Regarding claim 14, Kumar or Woods do not disclose saving a new default amplitude for a given stimulation program as recited.  However, Parker teaches a patient may set a new stimulation amplitude as a new default amplitude for a given stimulation program (Paragraph 90), in order to save settings for next time.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Woods as taught by Parker to include setting a new default amplitude for a given program as recited, in order to save settings for next time.
Allowable Subject Matter
Claims 3, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792